John I. Purtle, Justice. Among items not abstracted, which causes us to dismiss this appeal under Ark. Sup. Ct. R. 9 (d) and (e), is the order, judgment or decree appealed from. The lower court’s decision is the heart of any appeal. The abstract does not reveal that there has been any final disposition of the merits of this case. A reading of the Rule 9 opinion written for the court by Justice Byrd and reported as Bank of Ozark v. Isaacs, 263 Ark. 113, 563 S.W.2d 707 (1978) is most instructive. In addition to our own rules last published in the reports at 279 Ark. 497 (1983) and also published in volume 3 A of the Arkansas Statutes, several publishing firms offer updated rules for sale to the public. Appeal dismissed. George Rose Smith, J., not participating.